Filed 5/5/16 P. v. Moses CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267541
                                                                          (Super. Ct. No. 14C-48655)
     Plaintiff and Respondent,                                             (San Luis Obispo County)

v.

KEVIN DESHAUN MOSES,

     Defendant and Appellant.



                   Kevin Deshaun Moses appeals the judgment entered after he pled no
contest to assault by means of force likely to cause great bodily injury (Pen. Code, § 245,
subd. (a)(4)1 and admitted a prior strike conviction (§§ 667, subds. (d) & (e); 1170.12,
subds. (b) & (c)) and a prior prison term enhancement (§ 667.5, subd. (b)). Appellant
was sentenced to nine years state prison and ordered to pay a $300 restitution fine,
(§ 1202.4, subd. (b)), victim restitution, and various statutory fines and fees.
                   We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues. On February 22,
2016, we advised appellant that he had 30 days to personally submit any contentions he
wished us to consider. No response has been received from appellant.



1 All further statutory references are to the Penal Code unless otherwise stated.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal.4th 106, 126; People v. Wende (1979) 25 Cal.3d 436,
443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


              `                                          YEGAN, J.

We concur:


              GILBERT, P. J.


              PERREN, J.




                                             2
                               Donald G. Umhofer, Judge

                     Superior Court County of San Luis Obispo

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.